ORDER Epstein, J. This personal injury complaint alleges that the Claimant Carolyn Leslie was injured by falling ice and snow on the sidewalk in front of the Holiday Inn Hotel at 300 East Ohio Street in Chicago. Claimant alleges that the Holiday Inn Hotel was owned and operated by the Respondent Teachers Retirement System of the State of Illinois (the “TRS”), and that the TRS as owner was negligent. This claim is before the Court on the motion of the Attorney General, on behalf of the Respondent, to dismiss this claim with prejudice for failure to file the required notice of intent with the clerk of this Court and the office of the Attorney General within one year from the date the alleged injury was received or the cause of action accrued, unless the complaint itself is filed within one year, as required by section 22 — 1 of the Court of Claims Act (705 ILCS 505/22 — 1), which this claim was not. The Court need not and does not reach the issue of the statutory bar urged by the Respondent’s motion to dismiss, because this claim must be dismissed for want of subject matter jurisdiction. This personal injury claim seeks redress from the State for a liability of the TRS in its capacity as an owner of property. In the absence of any contrary allegations in the complaint, the Court presumes that TRS ownership of property is necessarily in its capacity as trustee of the TRS pension fund, which owns the property in this case, but which is not a State fund. The TRS in its capacity as fiduciary of an employee pension fund is not a State agency, and a suit against the TRS pension fund is not a suit against the State, over which this Court has jurisdiction under section 8 of the Court of Claims Act. (705 ILCS 505/8.) Board of Directors of 345 Fullerton Parkway Condominium Ass’n. v. Teachers Retirement System (1998), 50 Ill. Ct. Cl. 396. Wherefore, this claim is dismissed for lack of jurisdiction, with prejudice.